81034: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34317: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81034


Short Caption:PARSONS VS. COLT'S MANUFACTURING COMPANY, LLC (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. District Court


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:03/02/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNational Shooting Sports FoundationJennifer Odell Hatcher
							(Shook, Hardy & Bacon LLP/Kansas City)
						Victor E. Schwartz
							(Shook, Hardy & Bacon, LLP/Washington DC)
						


Amicus CuriaeNevada Justice Association/Carson CityMicah S. Echols
							(Claggett & Sykes Law Firm)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


AppellantAnn-Marie ParsonsRichard H. Friedman
							(Friedman Rubin PLLP/Bremerton)
						Joshua David Koskoff
							(Koskoff, Koskoff, & Bieder, PC)
						Katherine Mesner-Hage
							(Former)
						
							(Koskoff, Koskoff, & Bieder, PC)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Alinor C. Sterling
							(Koskoff, Koskoff, & Bieder, PC)
						


AppellantJames ParsonsRichard H. Friedman
							(Friedman Rubin PLLP/Bremerton)
						Joshua David Koskoff
							(Koskoff, Koskoff, & Bieder, PC)
						Katherine Mesner-Hage
							(Former)
						
							(Koskoff, Koskoff, & Bieder, PC)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Alinor C. Sterling
							(Koskoff, Koskoff, & Bieder, PC)
						


RespondentChristensen ArmsBryon J. Benevento
							(Dorsey & Whitney, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentColt's Manufacturing Company LLCScott Charles Allan
							(Renzulli Law Firm, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						John Renzulli
							(Renzulli Law Firm, LLP)
						Christopher Renzulli
							(Renzulli Law Firm, LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentColt Defense LLCScott Charles Allan
							(Renzulli Law Firm, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						John Renzulli
							(Renzulli Law Firm, LLP)
						Christopher Renzulli
							(Renzulli Law Firm, LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentDaniel Defense Inc.Vance R. Bohman
							(Snell & Wilmer, LLP/Las Vegas)
						Patrick G. Byrne
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Gil Kahn
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentDF&A Holdings, LLCIsmail Amin
							(The Amin Law Group, Ltd.)
						Christopher M. Chiafullo
							(The Chiafullo Group, LLC)
						Jessica S. Guerra
							(The Amin Law Group, Ltd.)
						Paul R. Hejmanowski
							(Hejmanowski & McCrea LLC)
						Charles H. McCrea, Jr.
							(Hejmanowski & McCrea LLC)
						


RespondentDiscount Firearms and Ammo LLCIsmail Amin
							(The Amin Law Group, Ltd.)
						Christopher M. Chiafullo
							(The Chiafullo Group, LLC)
						Jessica S. Guerra
							(The Amin Law Group, Ltd.)
						Paul R. Hejmanowski
							(Hejmanowski & McCrea LLC)
						Charles H. McCrea, Jr.
							(Hejmanowski & McCrea LLC)
						


RespondentFN AmericaMary E. Bacon
							(Spencer Fane LLP/Las Vegas)
						Turner A. Broughton
							(Williams Mullen/Richmond)
						Jessica E. Chong
							(Spencer Fane LLP/Las Vegas)
						Justin S. Feinman
							(Williams Mullen/Richmond)
						Paul R. Hejmanowski
							(Hejmanowski & McCrea LLC)
						Charles H. McCrea, Jr.
							(Hejmanowski & McCrea LLC)
						John H. Mowbray
							(Spencer Fane LLP/Las Vegas)
						Robert C. Van Arnam
							(Williams Mullen/Raleigh)
						Camden R. Webb
							(Williams Mullen/Raleigh)
						


RespondentGuns and Guitars Inc.Michael J. Nunez
							(Murchison & Cumming, LLC/Las Vegas)
						James B. Vogts
							(Swanson, Martin & Bell LLP)
						


RespondentLewis Machine & Tool CompanyScott Charles Allan
							(Renzulli Law Firm, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						John Renzulli
							(Renzulli Law Firm, LLP)
						Christopher Renzulli
							(Renzulli Law Firm, LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentLWRC International LLCScott Charles Allan
							(Renzulli Law Firm, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						John Renzulli
							(Renzulli Law Firm, LLP)
						Christopher Renzulli
							(Renzulli Law Firm, LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentMaverick Investments, LPIsmail Amin
							(The Amin Law Group, Ltd.)
						Christopher M. Chiafullo
							(The Chiafullo Group, LLC)
						Jessica S. Guerra
							(The Amin Law Group, Ltd.)
						Paul R. Hejmanowski
							(Hejmanowski & McCrea LLC)
						Charles H. McCrea, Jr.
							(Hejmanowski & McCrea LLC)
						


RespondentNoveske Rifleworks LLCRyan L. Erdreich
							(Pisciotti Lallis Erdreich)
						Danny C. Lallis
							(Pisciotti Lallis Erdreich)
						Anthony Pisciotti
							(Pisciotti Lallis Erdreich)
						Loren S. Young
							(Lincoln, Gustafson & Cercos)
						


RespondentPatriot Ordnance FactoryScott Charles Allan
							(Renzulli Law Firm, LLP)
						Alexandria L. Layton
							(Evans Fears & Schuttert LLP)
						John Renzulli
							(Renzulli Law Firm, LLP)
						Christopher Renzulli
							(Renzulli Law Firm, LLP)
						Jay J. Schuttert
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentSportsman's WarehouseVance R. Bohman
							(Snell & Wilmer, LLP/Las Vegas)
						Patrick G. Byrne
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Gil Kahn
							(Snell & Wilmer, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/20/2020Filing FeeFiling Fee due. (SC)


04/20/2020Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Andrew P. Gordon, U.S. District Court Judge. (SC)20-14878




05/13/2020Order/IncomingFiled Amended Order Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Andrew P. Gordon, U.S. District Court Judge.20-18221




05/22/2020Order/ProceduralFiled Order Accepting Certified Questions, Directing Briefing, and Directing Submission of Filing Fee. Appellants' Opening Brief due: 30 days. Respondents shall have 30 days from the date the opening brief is served to file and serve any answering briefs. Appellants shall then have 21 days from the date the last-filed answering brief is served to file and serve any reply brief. Appellants and respondents shall each tender to the clerk of this court, within 14 days from the date of this order, the sum of $125, representing half of the filing fee. (SC).20-19564




05/29/2020Filing FeeFiling Fee Paid. $125.00 from Matthew L. Sharp, Ltd.  Check No. 3334. (Appellant) (SC)


06/04/2020Filing FeeFiling Fee Paid. $125.00 from Snell & Wilmer.  Check no. 17417. (Respondent) (SC)


06/16/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief due:  July 6, 2020.  (SC)20-22460




07/02/2020MotionFiled Appellants' Motion to Extend Time to File Opening Brief (Second Extension; First by Motion). (SC)20-24615




07/07/2020Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: July 21, 2020. (SC).20-24987




07/21/2020Notice/IncomingFiled Notice of Appearance. Charles H. McCrea, Jr., Paul R. Hejmanowski, for Respondents. (SC)20-26658




07/21/2020BriefFiled Appellants' Opening Brief. (SC)20-26679




07/21/2020AppendixFiled Joint Appendix. (SC)20-26680




07/29/2020MotionFiled  Motion for Leave to File Amicus Curiae Brief of the Nevada Justice Association (In Support of Appellants). (SC)20-27646




07/29/2020BriefFiled Amicus Curiae Brief of the Nevada Justice Association (In Support of Appellants). (SC)20-27648




08/10/2020MotionFiled Respondents Daniel Defense, LLC and Sportsman's Warehouse, Inc. Stipulation for Extension of Time to File Answering Brief.  (SC)20-29390




08/14/2020Order/ProceduralFiled Order. The Nevada Justice Association has filed a motion for leave to file an amicus brief in support of appellants. NRAP 29.  The amicus brief was filed on July 29, 2020. The parties' stipulation to extend the time to file the answering brief is approved.  Daniel Defense, LLC and Sportsman's Warehouse, Inc.'s Answering brief due: September 21, 2020. (SC)20-30039




08/26/2020Notice/IncomingFiled Notice of Appearance of Amicus Counsel (In Support of Appellant). (SC)20-31444




09/15/2020Order/ProceduralFiled Filed Notice of Voluntary Disclosure.  You are hereby notified that the law firm of Robison, Sharp, Sullivan & Brust previously represented me (Justice Hardesty) in an unrelated matter for which I do not believe disqualification is required.  The undersigned makes this disclosure, however, so that any party who believes disqualification is appropriate may file a motion to disqualify pursuant to NRAP 35.  Any motion to  disqualify must be made in writing within seven (7) days of the filing date of this voluntary disclosure.  (SC)20-33871




09/21/2020Notice/IncomingFiled Respondent's Notice to Notice of Voluntary Disclosure. (SC)20-34656




09/21/2020Notice/IncomingFiled Respondent's Notice of Appearance for Kelly Dove and Gil Kahn (Daniel Defense and Sportsman's Warehouse) (SC)20-34683




09/21/2020MotionFiled Appellant's Motion for Notice of Withdrawal (Katherine Messner-Hage) (SC)20-34693




09/21/2020BriefFiled Respondent's Joint Answering Brief (SC)20-34724




09/25/2020BriefFiled Amicus Brief of National Shooting Foundation in support of Respondent's (SC)20-35314




09/25/2020MotionFiled Motion for Permission to File Amicus Curiae Brief Of National Shooting Sports Foundation in Support of Respondents (SC)20-35315




10/01/2020Order/ProceduralFiled Order. The National Sports Shooting Foundation has filed a motion for leave to file an amicus brief in support of respondents. The motion is granted. (SC)20-36119




10/07/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: October 26, 2020. (SC)20-36808




10/26/2020BriefFiled Appellants' Reply Brief. (SC)20-39215




10/27/2020Case Status UpdateBriefing Completed/To Screening, (SC)


11/05/2020MotionFiled Motion to Associate Counsel Victor E. Schwartz as Pro Hac. (SC)20-40346




11/06/2020Notice/IncomingFiled Appellants' Notice of Appearance for Alinor C. Sterling. (SC)20-40589




01/25/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on March 2, 2021, at 10:00 a.m.  The parties shall be allotted 30 minutes per side.  The Nevada Justice Association and the National Shooting Sports Foundation shall each have 10 minutes to present the position of amici.  The argument will be videoconferenced.  The argument shall be limited to 80 minutes.
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)21-02210




01/29/2021Notice/IncomingFiled Notice Amended Notice of Attorneys Who Will be Arguing at Oral Argument Set for March 2, 2021 at 10:00 a.m. (SC)21-02917




02/16/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-04483




03/01/2021MotionFiled Appellants' Motion to Allow Use of Screen Sharing During Oral Argument. (SC)21-05932




03/01/2021MotionFiled  Response to Appellants' Motion to Allow Use of Screen Sharing During Oral Argument. (SC)21-05996




03/01/2021Order/ProceduralFiled Order Denying Motion. Appellant's have filed a motion to allow use of screen sharing during oral argument. In the absence of a stipulation by opposing counsel and a disclosure of the proposed display, the motion is provisionally denied. (SC)21-06008




03/03/2021Case Status UpdateOral Argument held this day (not submitted).  Before the En Banc Court. 81034. (SC)


03/03/2021Notice/IncomingFiled Notice of Amicus Curiae National Shooting Sports Foundation Intention to Not File Supplemental Brief. (SC)21-06231




03/09/2021Order/ProceduralFiled Order Submitting Appeal for Decision. This appeal shall stand submitted for decision to the En Banc Court as of March 3, 2021, on the briefs filed herein. (SC)21-06759




08/03/2021Notice/IncomingFiled Notice of Change of Firm and Address.  Therese M. Shanks, attorney of record for Amicus Curiae, Nevada Justice Association, has relocated to the law firm of Fennemore Craig, P.C.  (SC)21-22576




12/02/2021Opinion/DispositionalFiled Authored Opinion. "Questions answered in part." Before the Court En Banc. Author: Pickering, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 72. En Banc. (SC).21-34317




12/20/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)21-36274




12/20/2021Filing FeeFiling fee paid. E-Payment $150.00 from Matthew L. Sharp. (SC)


01/05/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Answer due: 14 days. (SC)22-00351




01/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answer to Petition for Rehearing due:  February 2, 2022.  (SC)22-00756




02/02/2022Post-Judgment PetitionFiled Respondents' Answer to Petition for Rehearing. (SC)22-03515




02/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  EN BANC  (SC)22-06009




03/21/2022RemittiturIssued Notice in Lieu of Remittitur/Rehearing.  (SC)22-08727




03/21/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View